Title: From George Washington to Benjamin Lincoln, 9 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters June 9th
                     1782
                  
                  I take the liberty to inclose the within representation of
                     Colonel Nichola for your directions, as it relates to Orders issued from the
                     War Office.
                  Some of the Prisoners who come on with your Passports to go into
                     New York seem to Expect that they are to carry in their Horses—to prevent any
                     discussion of this matter when they arrive I would wish it to be mentioned in
                     the Passports whether they are to carry their Horses with them or not at the
                     same time I would observe that if permissions of that nature are granted
                     indiscriminantly the best Horses in the Country will be carried to the Enemy.
                  Majr Villefranch has represented to me the absolute want he is in
                     of proper Instruments for executing his duty as Engineer—having lost all those
                     he has hitherto used which were his own property—there is a set to be had at
                     Albany for about Fifteen Guineas—and I could wish he might be enabled to
                     purchase them.
                  The Musters & Inspections for the Months of March
                     & April will come to you by this Conveyance—I have also inclosed to
                     the Superintendt of Finance the general plan for a System of Issues which has
                     gained the Approbation of the Army & Contractors—I wish you will exert
                     your Influence to have it bro’t into effect as speedily as possible—that the
                     Uneasiness which we have so alarmingly experienced, may subside. I am
                     &c.
                  
               